Blackmar, J. (dissenting):
I dissent. The defendant was a German. Except for that fact I doubt if he could have been convicted, for it would be difficult to establish a felonious intent to steal a special patrolman’s badge, which has little or no inherent value, unless it could be shown that the badge was of some use to the thief. The inference in this case was that this German, an alien enemy, stole a badge to obtain improper admission to the waterfront. In view of this aspect of the case, I think the record should be carefully scrutinized. The complainant, called as a witness, testified on direct examination that he went with a man named Marks to the station house and there he saw the *537defendant’s photograph as an alien enemy. The complainant was then permitted to testify that he identified the defendant at the Police Court as the thief. This evidence violates the rule laid down in People v. Jung Hing (212 N. Y. 393), where it was held that a witness testifying to the identity of a defendant cannot corroborate himself by saying that he theretofore identified and picked out the defendant at the station house. It is suggested that this may be upheld on the theory that it led up to a charge on the part of the complainant that Keller was guilty of the theft of the shield and the failure to deny the charge on the part of Keller. But this excuse cannot be urged to justify the testimony of the witness Ward, who thereafter was called and testified to the identification and nothing else. Moreover, the complainant did not testify that he charged the defendant with the crime. He testified to nothing but identification. It is true that after failing to elicit from the witness evidence that he made a charge, the district attorney asked the following question: “ Q. What did Keller say when you said, ‘ That is the man right there that stole my badge?’ What did Keller say?” Now, the witness did not use those words or anything like them. The question was not justified by the record as it then stood, and should not have been asked or permitted. I do not overlook the fact that later in the case one Duffy did testify that the complainant placed his hand on Keller and said, “ That is the man that has got my shield,” and that Keller said nothing. Assuming the innocence of the defendant, as we must for the purpose of determining the relevancy of the evidence, the words, “ That is the man that has got my shield,” are not equivalent to a charge of theft which an innocent person could have understood. The defendant was an alien enemy and might, if innocent, have thought that something was going on that he did not fully understand and, therefore, felt under no obligation to defend his own innocence. In these circumstances I would give the man a new trial.
Judgment of conviction of the County Court of Kings county affirmed.